MEMORANDUM**
Jeffrey Doth appeals his conviction and sentence of probation imposed after his bench trial for smuggling and false statement, in violation of 18 U.S.C. §§ 545, 1001.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Doth has filed a brief stating that there are no meritorious issues for review, and a motion to withdraw as counsel of record.1 Doth has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no further issues for review. Counsel’s motion to withdraw is GRANTED and the judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Counsel’s motion to withdraw also included a request for appointment of new counsel. That request is denied.